 


[f1061.jpg]


             

             


[f1062.jpg]


             

             


[f1063.jpg]


             

             


[f1064.jpg]


             

             


[f1065.jpg]


             

             


[f1066.jpg]


             

             


[f1067.jpg]


             

             


[f1068.jpg]


             

             


[f1069.jpg]


             

             


[f10610.jpg]


             

             


[f10611.jpg]


             

             


[f10612.jpg]



             

             


[f10613.jpg]


             

             


[f10614.jpg]


             

             


[f10615.jpg]


             

             


[f10616.jpg]


             

             


[f10617.jpg]


             

             


[f10618.jpg]



             

             
